What has been said in the disposition of appellant's motion for rehearing in the Jarrott case, No. 10108, this day overruled, applies also to appellant's motion for rehearing in this case, and to go into the questions raised by him in the present motion for rehearing would be useless repetition.
Appellant's motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 440